Citation Nr: 1212483	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  07-17 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date prior to April 27, 2005, for the grant of service connection of posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to April 27, 2005, for the grant of service connection of bladder drain scars.

3.  Entitlement to service connection for removal of the spleen.

4.  Entitlement to service connection for a mental disorder (other than PTSD), to include depression and anxiety.

5.  Entitlement to a compensable evaluation for surgical scar of the abdomen, status-post laparotomy prior to April 27, 2005, and in excess of 10 percent since then.  

6.  Entitlement to an initial evaluation in excess of 10 percent for bladder drain scars.

7.  Entitlement to a compensable evaluation for scar, left low back, status-post laparotomy prior to April 27, 2005, and in excess of 10 percent since then.  

8.  Entitlement to a compensable evaluation for scar right thigh prior to June 21, 2007, and in excess of 10 percent since then.

9.  Entitlement to an evaluation in excess of 10 percent for a right thigh muscle disability, residual of a gunshot wound. 

10.  Entitlement to an evaluation in excess of 10 percent for frequent locking of the right knee due to misalignment of the quadriceps tendon with decreased knee jerk.

11.  Entitlement to an evaluation in excess of 30 percent for left nephrectomy. 

12.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

13.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In May 2011 the Veteran's attorney submitted a statement related to his PTSD and TDIU claims.  In this regard, the Board may consider this evidence in the first instance because the Veteran has waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2011).

The issues of entitlement to an initial disability evaluation in excess of 30 percent for PTSD, entitlement to an evaluation in excess of 10 percent for a right thigh muscle disability, residual of a gunshot wound and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 27, 2005, VA did not receive a communication from the Veteran indicating intent to seek compensation for bladder drain scars. 

2.  The Veteran's claim for service connection of PTSD was last denied in a March 1999 rating decision that he did not appeal.  

3.  Following the March 1999 denial, April 27, 2005, is the earliest date that VA next received a communication from the Veteran indicating intent to apply for service-connected benefits for PTSD.  

4.  The Veteran has never undergone a splenectomy.

5.  It has not been shown by competent and probative evidence that the Veteran has a psychiatric disability, other than PTSD, attributable to service.

6.  Throughout the applicable period, the Veteran's surgical scars of the abdomen did not manifest by an area or areas exceeding 6 square inches (39 sq. cm.), instability or by limitation of function or motion, but rather superficial painful scarring as of April 27, 2005.

7.  Throughout the applicable period, the Veteran's bladder drain scars did not manifest by an area or areas exceeding 6 square inches (39 sq. cm.), instability or by limitation of function or motion, but rather superficial painful scarring

8.  Throughout the applicable period, the Veteran's scar, left low back, status-post laparotomy did not manifest by an area or areas exceeding 6 square inches (39 sq. cm.), instability or by limitation of function or motion, but rather superficial painful scarring as of April 27, 2005.

9.  Throughout the applicable period, the Veteran's scar, right thigh, did not manifest by an area or areas exceeding 6 square inches (39 sq. cm.), instability or by limitation of function or motion, but rather superficial painful scarring as of June 21, 2007.

10.  The Veteran's frequent locking of the right knee due to misalignment of the quadriceps tendon with decreased knee jerk  has manifested by no worse than moderate recurrent subluxation or lateral instability, but not impairment of the tibia and fibula or genu recurvatum; flexion of the right knee has never been limited to 30 degrees or less and extension has never been limited to 10 degrees or more.

11.  The Veteran's left nephrectomy is shown to be essentially asymptomatic.



CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to April 27, 2005, for the grant of service connection for bladder drain scars have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2011).

2.  The RO's March 1999 rating decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  The requirements for an effective date prior to April 27, 2005, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.156, 3.159, 3.400 (2011).

4.  Service connection for removal of the spleen is not established.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  Service connection for a mental disorder (other than PTSD), to include depression and anxiety, is not established.  38 U.S.C.A. §§ 105, 1110, 1110, 1112, 1137, 1153, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.307, 3.309, 3.384 (2011).

6.  Entitlement to a compensable evaluation for surgical scar of the abdomen, status-post laparotomy prior to April 27, 2005, and in excess of 10 percent since then is not established.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4. 118, Diagnostic Code 7804 (2008); 4.118 Diagnostic Code 7804 (2011).

7.  Entitlement to an initial evaluation in excess of 10 percent for bladder drain scars is not established.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4. 118, Diagnostic Code 7804 (2008); 4.118 Diagnostic Code 7804 (2011). 

8.  Entitlement to a compensable evaluation for scar, left low back, status-post laparotomy prior to April 27, 2005, and in excess of 10 percent since then is not established  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4. 118, Diagnostic Code 7804 (2008); 4.118 Diagnostic Code 7804 (2011).

9.  Entitlement to a compensable evaluation for scar right thigh prior to June 21, 2007, and in excess of 10 percent since then is not established.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4. 118, Diagnostic Code 7804 (2008); 4.118 Diagnostic Code 7804 (2011).

10.  The criteria for an initial evaluation of 20 percent, but no greater, for frequent locking of the right knee due to misalignment of the quadriceps tendon with decreased knee jerk have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2011).

11.  Entitlement to an evaluation greater than 30 percent for residuals of a left nephrectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes (DCs) 7500-7528 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in September 2005, January 2006, March 2006, May 2006 and August 2010.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the nature, etiology, and severity of his disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Earlier Effective Date Claims

Initially, the Board will address the Veteran's earlier effective date "claims," as they could impact the evaluation of his service-connected PTSD and bladder drain scars.  In a July 2006 rating decision, the RO granted service connection for PTSD with a 10 percent evaluation, effective April 27, 2005, as well as service connection for bladder drain scars with a non-compensable evaluation, also effective April 27, 2005.  The Veteran now seeks the earliest possible effective date for these service connection awards.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  An effective date from the day following the date of separation from service is authorized only if the claim is received within one year of separation from service.  38 C.F.R. § 3.400(b)(2) (2011).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Title 38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

Case law provides that, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records disclose a history of gunshot wounds in Vietnam on May 19, 1967, when the Veteran was hit in the left flank and right lateral thigh.  He underwent a laparotomy, a left nephrectomy and debridement and closure of the right thigh wound.  A May 1967 service treatment record documents that the Veteran had had Penrose drains removed from the retroperitoneal area at this time.  

A review of the record discloses that on October 4, 1968, VA received a VA Form 21-526e (Veteran's Application for Compensation or Pension at Separation from Service).  In this form he Veteran indicated that he sought compensation for "GSW - right upper leg, left back, abdomen 5-18-67" and "GSW - removal left kidney - 5-18-67."

In November 1968, the Veteran was afforded a VA examination.  With respect to scar residuals, the examinant noted a long vertical surgical scar from the xiphoid process almost to the symphysis pubis, which was firm and well-healed and well-hidden by hair.  There was also a vertical surgical scar in the right loin over the kidney area where the bullets entered into the body, which was well-healed.  There was also a well-healed an firm fine line scar in the right flank.  

In an October 1968 rating decision, the RO granted entitlement to service connection for a left nephrectomy, but did not address any related scarring.   In a December 1968 rating decision, the RO granted entitlement to service connection for right lateral thigh wound with loss of underlying muscle tissue.  This rating decision did not address any scarring.  

In April 1998 the Veteran filed for an increase in is right thigh condition, as well as a claim for service connection of posttraumatic stress disorder (PTSD).  In a December 1998 rating decision, the RO denied entitlement to service connection for PTSD, granted entitlement to service connection for frequent locking of the right knee due to malalignment of the quadriceps tendon with decreased knee jerk as secondary to the service-connected disability of right lateral thigh wound with loss of underlying muscle tissue and continued a 10 percent evaluation for right lateral thigh wound with loss of underlying tissue.   The rating action did not address any scarring.  The RO continued to deny service connection for PTSD in a March 1999 rating decision and the Veteran did not appeal this decision.  

In August 2004 the RO received a claim for an increased evaluation for the Veteran's right leg and right knee.  Those issues were adjudicated in a November 2004 rating decision.  

On April 27, 2005, the Veteran submitted a claim for compensation.  In this letter, he identified "[b]ladder drain scars of the left lower abdomen that are not painful or tender."  He also sought service connection for PTSD.  In the July 2006 rating decision on appeal the RO granted entitlement to service connection for bladder drain scarring, with an non-compensable evaluation, as well as PTSD with a 10 percent evaluation.  

The Board does not find that an effective date prior to April 27, 2005, is warranted for the grant of service connection for bladder drain scars.  As noted above, the Veteran sought service-connection for various residuals associated with his gunshot wounds immediately upon separate.  Notably, however, he did not identify bladder drain scars as a residual and neither VA examination nor any other evidence of record revealed any such pathology.  38 C.F.R. § 3.1(p).  Under these circumstances the Board does not find that the a claim for service connection of bladder drain scars was received until April 27, 2005, the earliest date following separation that the evidence discloses the Veteran's intention to seek this benefit.  The fact that the Veteran specifically identified bladder drain scars in the April 2005 communication, in direct contrast to his 1968 communication, and the fact that several decades passed between these communications, likewise indicates that no intention to apply for this benefit was previously communicated to VA.  It is salient to the Board that at the November 1968 VA examination the Veteran made no apparent complaint regarding any bladder drain scars.  In addition, no medical evidence of record noted the presence of bladder drain scars prior to 2005.  As no intention to seek this benefit can be garnered from the record prior to April 27, 2005, no claim remained unadjudicated and pending.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007); see also Deshotel v. Nicholson, 457 F.3d 1258, 1262 (Fed. Cir. 2006).  Accordingly, the claim must be denied.  Gilbert, supra.

Likewise, with respect to the claim for service connection of PTSD, the Board does not find that an effective date prior to April 27, 2005, is warranted.  As noted above, the Veteran's claim for PTSD was denied in a March 1999 rating decision, which he did not appeal.  As such, that rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

In this case, the evidence shows that the Veteran's request to reopen his claim of service connection for PTSD was received at the RO on April 27, 2005.  Obviously, this claim was received well after the Veteran's separation from service.  Because the denial became final and his claim of entitlement to service connection for PTSD was only reopened pursuant to the claim received by VA in the aforementioned April 27, 2005, communication, this is the earliest effective date that can possibly be assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2011).  Accordingly, there is no legal basis for an effective date earlier than April 27, 2005, for the award of service connection for PTSD and the claim must be denied.

Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for psychosis and if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The term "psychosis" means any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Medical Condition; (d) Psychotic Disorder Not Otherwise Specified; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder. 38 C.F.R. § 3.384.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran seeks service connection for removal of the spleen (splenectomy) as a consequence of his gunshot wound residuals, which are notably documented in the service treatment records and the claims file.  A review of the Veteran's service treatment records does not show that his spleen was removed.  Indeed, the only organ apparently removed in service was the Veteran's left kidney.  See  July 1968 separation examination report.  He apparently reported a history of splenectomy during a February 2006 VA examination; however, ultrasound at that time showed that the Veteran retained his spleen, and that the spleen was normal.  Identical findings were made at a June 2006 VA examination.  Although the Veteran may sincerely believe that his spleen was removed, the Board finds that the consistent medical evidence of record is far more probative on the matter of whether or not the claimed internal organ is present than his lay recollection of what he was told during the course of treatment he received decades ago.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, as the most probative evidence of record shows that the Veteran did not have his spleen removed, the Board concludes that the claim must be denied.  Gilbert, supra.  

The Veteran also seeks service connection for a psychiatric disorder, other than PTSD, to include anxiety and depression.   In this regard, a review of the record discloses an assessment of substance abuse, methamphetamine dependence and marijuana dependence in April 1998.  See VA assessment dated April 13, 1998, and VA discharge summary dated April 28, 1998.  There is no indication that the Veteran's substance abuse is attributable to his service-connected PTSD.  The law precludes compensation for primary alcohol and drug abuse disabilities.  See 38 U.S.C.A. § 105 ; 38 C.F.R. § 3.1(n), 3.301; VAOPGPREC 2-97 (Jan. 16, 1997) [no compensation shall be paid if a disability is the result of the veteran's own willful misconduct, including the abuse of alcohol or drugs].  Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective for claims filed after October 31, 1990, the payment of compensation for a disability that is the result of a veteran's own alcohol or drug abuse.  See also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Accordingly, as there is no diagnosed psychiatric disability, other than PTSD, and compensation for primary drug abuse abilities is precluded, the claim must be denied.  There is no evidence of any psychosis, as defined above, dated within the first post-service year; thus, the presumptive regulations are also unavailing.  Gilbert, supra.  

Increased Evaluation Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Scars

For scars, other than those of the head, face, or neck, that are deep or that cause limited motion a maximum 40 percent evaluation is provided for an area exceeding 144 square inches (929 sq. cm.).  For an area exceeding 72 square inches (465 sq. cm.) a 30 percent evaluation is provided. A 20 percent evaluation is warranted for an area exceeding 12 square inches (77 sq. cm.).  Lastly, for an area exceeding 6 square inches (39 sq. cm.) a 10 percent evaluation is provided. 38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be rated separately.  Id.  Note (1).  A deep scar is one associated with underlying soft tissue damage.  Id.  Note (2).

For scars, other than those of the head, face, or neck, that are superficial and that do not cause limited motion that comprise an area or areas of 144 square inches (929 sq. cm.) or greater, a maximum 10 percent evaluation is provided.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely separated areas as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be rated separately.  Id.  Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id.  Note (2).

For scars that are superficial and unstable, a maximum 10 percent evaluation is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803.  The notes to this diagnostic code state that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar and that a superficial scar is one not associated with underlying soft tissue damage.  Id.

For superficial scars that are painful on examination, a maximum 10 percent evaluation is provided.  38 C.F.R. § 4.118, Diagnostic Code 7804.  The notes to this diagnostic code provide that a superficial scar is one not associated with underlying soft tissue damage and that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Id.

Scars can also be assigned disability ratings based upon limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

As noted above, the Veteran was afforded a VA examination in November 1968.  At this time, the examiner noted a long vertical surgical scar from the xiphoid process almost to the symphysis pubis, which was firm and well-healed and well-hidden by hair.  There was also a vertical surgical scar in the right loin over the kidney area where the bullets entered into the body, which was well-healed.  There was also a well-healed and firm fine line scar in the right flank.  Back at the level of L-2 there was an old well-healed cicatrix on the right side, approximately 2 inches from the midline.  There was no pain to palpation and no retraction of underlying tissue.  On the upper one-third of the right upper leg, along the lateral aspect, there was a vertical irregular shape cicatrix 6 inches in length, with marked loss of muscle tissue under the cicatrix.  There was no pain to palpation of this cicatrix.  On the abdomen, there was a midline old well-healed surgical scar extending from the xiphoid process down to approximately 4 inches below the umbilicus, 4 inches in length and without retraction of the underlying tissue.  All scars were noted as healed and asymptomatic.

In September 2004 the Veteran was afforded a VA examination in regards to his right leg gunshot wound residuals.  The examination was orthopedically focused, but noted that the Veteran had a 16 cm. well-healed, right anterolateral thigh scar and that the Veteran then denied having had any scar pains.  

On April 27, 2005, the RO received the Veteran's claim for a painful and tender scar of the right thigh with severe muscle wasting and pain throughout the right thigh and right hip.  Also claimed was a surgical scar from the sternum to the pubic bone, which the Veteran described as painful and tender to touch with a "poking/pin prick sensation pushing out from inside due to wires," and bladder drain scars of the left lower abdomen, described as non-painful and tender.  The Veteran's representative, also identified a 3 inch non-tender scar of the back.  

The Veteran was afforded a VA examination in February 2006, largely related to his right thigh gunshot wound.  Examination at this time noted a 6 x 1/4 inch non-painful adherent scar on the right thigh.  

In May 2006 the Veteran was afforded a VA examination to largely address the residuals of his abdominal surgery, particularly scarring.  Examination noted tenderness to palpation of the suprapubic region, corresponding with the unfair aspect of the Veteran's mid-line abdominal incision.  Also noted were 2 left flank post-bladder drain scars with some tenderness to palpation, and scars to the right paralumbar region of the back, secondary to the gunshot wound itself.

The scar of the left paralumbar region of the back measured 0.5 x 8.5 centimeters and was tender on palpation.  It did not exhibit inflammation, elevation, edema, ulceration or breakdown of skin, keloid formation, adherence to underlying tissue, induration or inflexibility, abnormal skin color, underlying tissue loss of limitation of motion or loss of function.  It had normal texture, but was depressed.  Scar to left low back secondary to gunshot wound was assessed. 

The scar from the xiphoid process to the pubic symphysis measured 0.9 x 34 centimeters and was also tender upon palpation.  It did not manifest by inflammation, elevation, edema, ulceration or breakdown, keloid formation, abnormal texture, induration or inflexibility, abnormal skin color or underlying tissue loss.  It did, however, exhibit depression and adherence to underlying tissue.  Abdominal scar status-post exploratory laparotomy due to gunshot wound was assessed.

With respect to bladder drain scars, two scars of the left flank were noted.  One  scar measured 0.4 cm. x 1.5 cm. and exhibited depression, adherence to underlying tissue and tenderness upon palpation.  It showed no inflammation, elevation, edema, ulceration or breakdown, keloid formation, abnormal color or underlying tissue loss and did not cause limitation of loss of motion or function.   The other scar measured 0.4 x 2 cm. and exhibited depression and adherence to underlying tissue.  It did not exhibit tenderness on palpation, inflammation, elevation, skin ulceration or breakdown, keloid formation, abnormal texture, inflexibility, abnormal color, underlying tissue loss and did not result in limitation of motion or loss of function.  

At the time of the examination the Veteran complained of pain and tenderness to the scar of his back when he would sit up against a hard-backed chair or when it was pushed on.  He related having pain and difficulty with straining and lifting due to the abdominal scar and described pain and discomfort with attempting to bend at the torso or lift an item that weight 15 to 20 pounds or greater.  With respect to the bladder drain scars, the examiner noted that the more superior scar was tender to touch and could cause pain with straining, lifting or bending at the torso.  Yet, as noted above, the examiner found that none of the scars resulted in limitation of motion or function.  

The Veteran also received a VA examination on June 21, 2007.  At this time, examination noted a number of scars about the lower abdomen due to bladder drains and the Veteran's only complaint about these was occasional discomfort with bending.  Also noted were abdominal scars from the surgery and a scar on the right thigh.   The examiner noted that the scars were all slightly uncomfortable to palpation, but there was no deformity or disfigurement.  The examiner advised that prior VA examinations be referred to in regards to the description and symptomatology thereof; however, a 15 cm. scar on the right thigh was noted.  

In June 2010 the Veteran received his latest VA examination.  Examination at this time noted several well-healed scars from surgery and gunshot wounds, as well as the history of nephrectomy.  The examiner particularly noted scars on the abdomen, right low back, two scars in the left lower quadrant of the abdomen due to surgical placement of a bladder drain following the nephrectomy and that none of these scars caused any impairment.  With respect to the right thigh, the examiner noted a well-healed scar with mild pain with flexion of the thigh that had a mild impact on the ability to work, as bending, squatting and lifting were required in the Veteran's work.

Examination revealed a scar of the lower right back running diagonally that appeared very well-healed.  It measured 0.25 cm. x 12 cm.  Also shown were two bladder drain scars of the left lower quadrant.  One scar measured 0.25 x 4 cm. and was stable.  The other scar measured 0.25 cm. x 2 cm. and was likewise stable.  A surgical scar of the abdomen running vertically down the middle of the abdomen was noted as non-tender.  It measured 28 cm. x 0.25 cm. and the Veteran denied any trouble with the scar.  A right thigh scar from the gunshot wound was assessed and described as 18 cm. x 0.25 cm. slightly crescent shaped and with deep indentation in the musculature; otherwise, this scar was well-healed.  

Initially, the Board notes the inapplicability of Diagnostic Codes 7801, 7802, 7803 and 7805.  With respect to Diagnostic Code 7801 the Board notes that several of the Veteran's scars the right thigh have been described as deep or adherent to underlying tissue.  However, as the note to Diagnostic Code 7801 makes clear, scars in widely separated areas are to be evaluated separately.  Thus, only the total area of both of the bladder drain scars can be considered, while the area of each of the other scars must be separately evaluated.  In this case, when the scars are considered in this manner, none, including the combined bladder drain scars, measure approximately 6 square inches (39 sq. cm.) or greater.  The Veteran's largest scar, that of the abdomen, has been characterized as encompassing a maximum 30.6 sq. cm.  Likewise, the area of the scars, when considered in this manner, does not remotely approximate 144 sq. in. (929 sq. cm.).  None of the scars has ever been shown to be superficial and unstable.  Indeed, repeated VA examination showed no loss of covering of skin over any of the scars.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Board notes that service connection is in effect for frequent locking of the right knee due to misalignment of the quadriceps tendon with deceased knee jerk associated with muscle group XVIII, right lateral thigh, upper 1/3 of the leg and that condition is separately rated.

With respect to the remaining Diagnostic Code 7804, the Board notes that each of the Veteran's scars has been evaluated as 10 percent disabling.  This is the maximum evaluation provided thereunder for superficial painful scars.  Accordingly, a higher evaluation cannot be established thereunder.   

Although the Veteran has two bladder drain scars, the Board finds that only one 10 percent rating is appropriate under Diagnostic Code 7804.  First, the scars are all related to the Veteran's in-service nephrectomy necessitated by a gunshot wound.  Second, the Board notes that Note (1) to Diagnostic Code 7801 only provides for separate ratings for scars when they are in widely separated areas (as on two or more extremities or on anterior and posterior surfaces of extremities or trunk).  See 38 C.F.R. § 4. 118, Diagnostic Code 7801, Note (1).  Although this Note is under a different diagnostic code, the Board is of the opinion that the existence of this note strongly implies that, pursuant to the rating criteria in effect prior to October 23, 2008, scars in close proximity should only be rated as a unit.

In reaching this decision, the Board has considered whether effective dates prior to April 27, 2005 would be warranted for the Veteran's surgical scar of the abdomen, status-post laparotomy and scar left low back, status-post laparotomy.  A review of the evidence dated in the year prior to this date, i.e. the date VA received his claims, reveals no evidence of these scars having become painful or otherwise warranting a compensable evaluation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).

Similarly, with respect to the scar of the right thigh, the Board does not find that a 10 percent evaluation should be awarded prior to June 21, 2007.  In this regard, the Board notes that in his claim for an increased evaluation, received on April 27, 2005, the Veteran notably complained of this scar being tender and painful.  However, on VA examination in February 2006, objective examination demonstrated no pain.  In this regard, the Board finds the description of clinical findings and the Veteran's complaints obtained during the course of physical examination to be inherently more credible than the very complaints reported by the Veteran in support of his claim for monetary benefits.  Indeed, it was not until June 21, 2007, that objective examination and evidence showed that this scar was painful to palpation.  Accordingly, an evaluation in excess of 10 percent is not warranted prior to June 21, 2007.   Fenderson, supra.  

The Board notes that the schedule for rating disabilities of the skin was changed, effective from August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  As the Veteran's claim was received in 2005, any regulation changes made prior to the August 30, 2002, changes are irrelevant for the purposes of this claim.  The Board also acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently amended, effective October 23, 2008.  This amendment applies to applications for benefits received by VA on or after October 23, 2008.  As noted, the Veteran's claim was received in 2005.  However, the Board notes that the RO referenced the October 23, 2008, changes in a Supplemental Statement of the  Case.

As such, the Board will evaluate the Veteran's scar claims under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of his filing and the regulations in effect as of October 23, 2008, in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and the Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable diagnostic codes at 38 C.F.R. § 4.118 to the period on or after the effective dates of the new regulations.

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the criteria effective August 30, 2002, at any time during the course of this appeal; and (2) whether an increased rating is warranted under the criteria effective October 23, 2008, at any time on or after October 23, 2008.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002 & West Supp. 2006) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).

With regard to applying the diagnostic criteria in effect as of October 23, 2008, The Board notes that Diagnostic Code 7800 evaluates scars or disfigurement of the head, face, or neck.  As such, Diagnostic Code 7800 is not applicable to the Veteran's claims.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).

Diagnostic Code 7801 evaluates scars that are not located on the head, face, or neck, that are deep or that cause limited motion.  As noted above, there is medical evidence of record reflecting that the Veteran's various scars are deep.  However,  Note (2) to this diagnostic code states that if multiple qualifying scars are present one is to assign a separate evaluation based on the total area of the qualifying scar that affect the anterior portion of the trunk and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  When this is done in this case, none of the total qualifying areas approximates 6 square inches (39 square centimeters).  As such, increased evaluations are not warranted under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).

Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and nonlinear.  None of the Veteran's scars cover an area of 144 square inches.  As such, an increased rating is not warranted under Diagnostic Code 7802.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011).  

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.
Under new Diagnostic Code 7804 a 30 percent evaluation would be warranted as it is proper thereunder to consider each of the bladder drain scars separately.  It is notable to the Board that the new diagnostic code no longer contains the provision regarding evaluating widely separated scars separately; thus indicating in the converse that scars located closely together and from the same etiology may be separately evaluated.  Thus, as the Veteran can be considered as having 5 separate and painful scars, a 30 percent evaluation would be proper under this diagnostic code.  38 C.F.R. § 4.118 (2011).

However, ultimately the evaluation for the Veteran's 5 scars would not change.  When, under the old regulations, the Veteran's scars, resulting from the same etiology, are properly combined under 38 C.F.R. § 4.25, the overall evaluation amounts to 30 percent.  See 38 C.F.R. § 4.25 (b).  Thus, although a 30 percent evaluation is warranted for the Veteran's 5 scars, the new criteria would not result in a higher evaluation.  

Right Knee

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

The normal range of knee flexion and extension is zero degrees to 140 degrees. See 38 C.F.R. § 4.71, Plate II (2011).

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling. Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 U.S.C.A. §38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a. Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

A May 2004 VA orthopedic consult note documents a complaint of a history of gunshot wound to the right lateral thigh with disruption of the lateral quad mechanism.  The Veteran related a history of problems of occasional patellar instability when getting up from a crouched position, with significant swelling and difficulty walking for approximately 10 days.  The Veteran was then working as a welder and was on his feet most of the time.  He had never braced the knee before.  

Examination of the right leg showed weakness of the lateral quad mechanism and atrophy of that region compared to the left side.  Through  normal passive arc motion, there was no patellar instability noted, nor was there any significant difference in passive excursion of the patella with varus or valgus stress.  The VA physician remarked that the Veteran had excellent range of motion in the knee and was neurovascularly intact distally, and that the knee was stable to varus and valgus stress.  Lachman's was negative.  Right knee patella femoral tracking instability secondary to lateral thigh combat wound was assessed.  The Veteran was advised that he should try a patellar tracking neoprene knee sleeve/brace.  He was then issued such a device by VA.  

In August 2004, the Veteran filed his claims for increased evaluations of his service connected gunshot wound residuals as well as for service connection of a right knee disability.  In this communication, he noted that he had developed problems with the right knee related to his right thigh gunshot wound residuals.   

In September 2004 the Veteran was afforded a VA orthopedic examination to address the etiology and severity of his right knee disability.  At this time, the Veteran complained of monthly right knee subluxation, as well as popping with flexion.  He described flare-ups occurring with crouching and that could last 2 weeks.  Functional impairment was noted due to difficulty using the knee.  The Veteran was then occasionally wearing a knee brace.  He was not then working, but related that he had been let go for reasons not related to his right knee or thigh wound.  He explained that his employer had passed away and therefore he was no longer employed.  

Physical examination showed that the Veteran was able to flex the right knee from zero to 140 degrees and completely extend it to zero degrees.  Lachman's and McMurray's signs were negative.  The knee was stable to varus and valgus stress.  Right knee patellofemoral tracking instability secondary to a lateral thigh combat wound was assessed.  The examiner noted that the Veteran was examined in accordance with the provisions of Deluca and that repeated range of motion exercises were without pain, weakness, fatigability or incoordination and that the range of motion did not decrease.  The knee did not appear to be unstable upon examination.  

In February 2006 the Veteran was afforded another VA examination.  With respect to the right knee, the examiner noted that the partial loss of the quadriceps muscle had resulted in weakness of lateral support to the patella, which caused repeated subluxations thereof.  Examination noted that no assistive devices were needed for walking, or any constitutional signs of arthritis, incapacitating episodes of arthritis or functional limitations on standing or walking.  There was no deformity, but giving way, instability, pain, stiffness and weakness were noted.  A history of 1 to 3 dislocations per month was provided, but there was no locking.  The Veteran related having moderate flare-ups every 2 to 3 weeks necessitating him to lay off work for 7 to 10 days.  It was noted that the Veteran had been prescribed a neoprene sleeve.  

Physical examination of the right knee showed that the Veteran walked with a normal gait and there was no evidence of abnormal weight bearing.  Active flexion was from zero to 140 degrees and no pain was noted.  There was no additional limitation of motion up on repetitive use.  X-rays of the right knee were normal.  The examiner noted that pain was the major functional impact and that any further comments on additional limitation caused by repetition would be speculation. 

An October 2006 VA vocational rehabilitation note documents that the Veteran had completed his rehabilitation.  He was then to begin employment and did so.  

In June 2007, the Veteran was afforded a VA general medical examination.  The Veteran had a slightly antalgic gait.  There e was no joint swelling, effusion, tenderness or laxity.  However, the Veteran reported a history of weekly locking and noted that he was cautious with lifting, avoided sports and some other activities.  Flexion was noted, oddly, as being from "30 to 1100," with no ligament laxity or crepitus.  There were no additional limitations following repetitive use, and mild pain, weakness and fatigue were noted, but no incoordination.  The examiner noted that pain and lack of endurance with repetitive use were most significantly impactful.  A musculoligamentous strain of the right knee was assessed.

In a May 2011 statement the Veteran's attorney related that he was no longer working due to anxiety.  She therefore requested consideration of this fact. 

In June 2010 the Veteran was afforded another VA examination.  At this time, symptoms of stiffness were noted, but not giving way, instability pain or weakness.  The Veteran continued to complain of dislocation when in the crouched position, with locking thereof on average once per month with pain at a level described as 10/10.  His gait was normal and he utilized a knee brace.  There were no crepitation, clicks or snaps, grinding or instability.  Extension was to zero degrees.  Flexion was to 120 degrees.  There were no additional limitations following repetitive use.  A right knee strain was assessed.  The Veteran was then employed as a housekeeping aid and noted that he was able to do all of his assigned tasks, which included cleaning, bending down, picking things up and taking out the trash.  

Initially, the Board points out that Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 cannot provide for a higher evaluation for either knee.  As outlined above, ankylosis or dislocated semilunar cartilage have not been demonstrated.  No impairment of the tibia and fibula has been demonstrated.  Genu recurvatum has not been shown.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts See v. Brown, 5 Vet. App. 532, 538 (1993).

The Veteran's right knee disability is currently evaluated under Diagnostic Code 5257, which provides for 20 percent and a maximum 30 percent evaluation, for moderate recurrent subluxation or lateral instability of the knee and severe recurrent subluxation or lateral instability of the knee, respectively.  With reference to the above-outlined clinical findings and lay complaints, particularly those noting the prescription of a patellar tracking knee brace in February 2006 and the Veteran's complaints regarding the frequency and severity of patellar subluxation, the Board finds that a 20 percent evaluation is warranted.  Notably, in the Veteran's former occupation, it caused him difficulty with stooping and crouching, and caused periods of interference therewith.  However, VA examinations have not indicated that the condition had caused effects severe enough to warrant a higher evaluation.  Notably, although the Veteran has had difficulty with stooping, etc., in his capacity as a housekeeping aid he was able to perform those duties, which required those activities.  His apparent unemployability is unrelated to this condition.  Under these circumstances, the Board finds that, in affording the Veteran the benefit of any doubt, that his frequent locking of the right knee due to misalignment of the quadriceps tendon with decreased knee jerk is properly characterized as manifesting by no worse than moderate recurrent subluxation.  Hart, supra. 

The Board has also considered Diagnostic Code 5260 and 5261, which provide for evaluation of limitation of flexion and extension, respectively.  In this regard, the Board notes that the evidence, as outlined above, with consideration of the Deluca factors, has never shown flexion limited to 30 degrees or less or extension limited to 10 degrees or more.  Indeed, upon repeated VA examination flexion was to 120 degrees at worst and extension was full.  Moreover, the primary symptomatology of this disability clearly involves patellar subluxation.  Accordingly, as the evidence has never shown flexion limited to 30 degrees or less or extension limited to 10 degrees or more, evaluations in excess of 10 percent are not warranted.

In this regard the Board notes the confusing gonimetrics discloses in the June 2007 VA examination report.  The Board is of the opinion that the most logical interpretation of the finding of "30 to 1100" is that the examiner intended to note extension limited to 30 degrees and flexion to 110 degrees.  However, the Board is troubled by the fact that such a finding would represent a significant disparity from the full extension demonstrated during the two prior VA examinations and the subsequent 2010 VA examination.  For this reason, the Board concludes that the range of motion findings during this particular examination are not reliable, and the Board places far greater probative value on the more recent 2010 VA examination, which was consistent with the two earlier VA examinations of record in showing full limitation of extension.  

Nephrectomy

Removal of one kidney is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7500.  Under this regulation, a minimum evaluation of 30 percent is assigned for the removal of one kidney; otherwise, the disorder is to be evaluated as renal dysfunction if there is nephritis, infection, or pathology of the other.
Renal dysfunction is rated under 38 C.F.R. § 4.115a.  Under this regulation, a noncompensable evaluation is warranted for albumin and casts with a history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  A 30 percent evaluation is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with BUN 40 to 80mg% or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Hypertensive vascular disease (hypertension and isolated systolic hypertension) is evaluated under Diagnostic Code 7101.  Under this regulation, a 10 percent rating is warranted where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating is warranted where diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted where diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted where diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104.

In May 2006 the Veteran was afforded a VA examination in furtherance of his claim.  The report notes the Veteran's history of left nephrectomy.  Examination resulted in an impression of no present medical evidence of a right kidney condition or a decrease in kidney function.  

VA examination in June 2007 noted that hypertension examination was unremarkable, although hypertension was assessed.  In this regard, the examiner did not attribute this to the left nephrectomy and noted that, other than scarring, had left him with no residuals.  Blood pressure readings measured 150/94, 146/100 and 150/94.  

On VA examination in June 2010 renal function was noted as normal and the Veteran denied any history of urinary complaints.  The examiner found no residuals of this condition.  His blood pressure measured 122/84.  

Taking into account all of the relevant evidence, the Board finds that the residuals of the Veteran's left nephrectomy are currently properly rated as 30 percent disabling under Diagnostic Code 7500.  The VA examinations have not demonstrated that the Veteran has exhibited symptoms which would entitle him to a higher rating.

The Board notes that the Veteran is currently receiving the minimum evaluation under Diagnostic Code 7500.  This regulation allows for rating as renal dysfunction if there is nephritis, infection, or pathology of the other kidney.  Because the Veteran has exhibited none of these in his remaining right kidney, it would be inappropriate for the Board to rate his disability as renal dysfunction.  Repeated VA examination has shown no such symptoms or pathology.  The Veteran reported no nephritis in the past, nor was he found to have nephritis at any of these VA examinations.

Even if the Board were to rate the Veteran's disability under 38 C.F.R. § 4.115a, as renal dysfunction, he has not met the criteria for a higher rating of 60 percent.  Such a rating requires constant albuminuria with some edema, which is not exhibited in the Veteran because his urinalysis at both VA examinations was within normal limits.  Alternatively, the Veteran could receive this 60 percent rating for a definite decrease in kidney function, which has not been illustrated by the medical evidence of record, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  Such a rating under Diagnostic Code, 7101, however, would require diastolic pressure predominantly 120 or more, and the Veteran's blood pressure readings at the VA examinations have never approximated this level.  Moreover, his hypertension has not been attributed to his left nephrectomy.  For these reasons, the Veteran does not qualify for an increased rating under this regulation.  

Accordingly, the Board finds that the Veteran's residuals of a left nephrectomy are currently properly rated as 30 percent disabling under Diagnostic Code 7500.  There has been no competent evidence to demonstrate that the Veteran's disability warrants a higher evaluation.  Hart, supra.  The Board also finds that the evidence is not in equipoise as to warrant the application of the benefit of the doubt provision. 38 C.F.R. § 3.102.

Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities evaluated herein are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an effective date prior to April 27, 2005, for the grant of service connection of PTSD is denied.

Entitlement to an effective date prior to April 27, 2005, for the grant of service connection of bladder drain scars is denied.

Entitlement to service connection for removal of the spleen is denied.

Entitlement to service connection for a mental disorder (other than PTSD), to include depression and anxiety is denied.

Entitlement to a compensable evaluation for surgical scar of the abdomen, status-post laparotomy prior to April 27, 2005, and in excess of 10 percent since then is denied.  

Entitlement to an initial evaluation in excess of 10 percent for bladder drain scars is denied.

Entitlement to a compensable evaluation for scar, left low back, status-post laparotomy prior to April 27, 2005, and in excess of 10 percent since then is denied.  

Entitlement to a compensable evaluation for scar right thigh prior to June 21, 2007, and in excess of 10 percent since then is denied.

Entitlement to an evaluation of 20 percent, but no greater, for frequent locking of the right knee due to misalignment of the quadriceps tendon with decreased knee jerk is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 30 percent for left nephrectomy is denied.


REMAND

As noted above, VA received a communication from the Veteran's attorney dated in May 2011 relating that the Veteran was no longer working as he could no longer handle the anxiety.  This indicates that the Veteran's PTSD may have worsened since the last VA examination and is relevant to the Veteran's claim for a TDIU.  

In this regard, the Board notes that when it is asserted that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  As the May 2011 statement indicates possible worsening of PTSD and relates to the Veteran's claim for a TDIU, the Veteran should be afforded a new VA examination.  

The Veteran's right thigh muscle disability, residual of a gunshot wound has been evaluated under Diagnostic Code 5318, which provides for evaluation of Muscle Group XVIII.  38 C.F.R. § 4.73.  The Veteran's disability had been previously evaluated under Diagnostic Code 5315, which pertained to evaluation of Muscle Group XV.  Id.  

In an April 2007 rating decision, the RO found clear and unmistakable error in the assignment of Diagnostic Code 5315 as VA examination identified Muscle Group XVIII as that involved.  The Veteran's knee has been evaluated, as has this muscle group, the function of which is outward rotation of thigh and stabilization of the hip joint.  However, the hip has not been addressed adequately in any examination and it is noted that a right hip condition has caused the Veteran significant effects.  See February 2006 VA examination.  Accordingly, the Board finds that the VA examinations are inadequate to decide this claim.  Barr, supra.; Stefl, supra.; see also 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to address the current nature and severity of his service-connected PTSD.  The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed.  All appropriate testing should be carried out, to include an interview and a comprehensive mental status examination.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected PTSD and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for such score.

The examiner should also provide an opinion as to whether the Veteran's service-connected PTSD alone renders him unable to obtain or retain gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In rendering his or her evaluation, the examiner should delineate between the manifestations of the service-connected PTSD and any non-service-connected psychiatric manifestations, if any, as well as their respective effects on the Veteran's occupational and social capabilities.  See 38 C.F.R. § 4.14 (2011) (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation ... is to be avoided).

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his service-connected right thigh muscle disability, residual of a gunshot wound.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted. All indicated studies should be completed.

The examiner must identify the functional manifestations of the residuals of right thigh muscle disability, residual of a gunshot wound.  The examiner must then separately identify the functional manifestations of any disability of the right hip, if present.  If any symptoms overlap or are identical, the examiner must so state.

The examiner must also identify which specific muscle group(s) and muscle(s) are affected by the Veteran's right thigh gunshot wound.  In doing so, s/he should comment on the specific muscle group(s) and muscle(s) identified by each prior examiner.  If several muscle groups are affected, this should be noted and they should be identified specifically.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


